Citation Nr: 1018169	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-36 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to reinstatement of nonservice-connected 
disability pension benefits.

(The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
fibroadenoma of the left breast, and entitlement to an 
increased (compensable) rating for fibroadenoma of the right 
breast, will be the subject of a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office 
Pension Maintenance Center, St. Paul, Minnesota, which in 
pertinent part found that the Veteran's countable annual 
income exceeded the maximum annual pension rate set by law.

Nonservice-connected pension benefits were originally 
terminated in a July 2002 administrative decision.  While the 
Veteran submitted a notice of disagreement with that 
decision, the appeal was not perfected following the October 
2002 statement of the case.  Therefore, that decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2009).  The Veteran filed the 
claim here on appeal in September 2007.  

The Veteran provided testimony before the undersigned in 
February 2010 hearing at the RO.  A transcript is of record.  

The issues of entitlement to nonservice-connection disability 
pension benefits for 2009 and 2010 have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they referred to the AOJ for 
appropriate action.  

(The issues of entitlement to service connection for 
fibroadenoma, left breast, and entitlement to an increased 
evaluation for service-connected fibroadenoma, right breast, 
will be the subject of a separate decision of the Board). 


FINDING OF FACT

As of October 1, 2007, the Veteran's annualized countable 
income of $17,231, including unreimbursed medical expenses 
and paid health insurance premiums, exceeded the maximum 
annual income for pension benefits.


CONCLUSION OF LAW

The basic income eligibility requirements for nonservice-
connected disability pension benefits are not met; the claim 
for these benefits is without legal merit.   
38 U.S.C.A. § 101, 1501, 1503, 5107, 1521 (West 2002 & 2009); 
38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  As will be explained 
below, the facts are not in dispute.  As the law is 
dispositive of the matter on appeal, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

Even so, the Board notes that, in a November 2007 letter, the 
June 2008 administrative decision, a November 2008 letter, 
and the November 2008 statement of the case, the RO explained 
how to establish entitlement to VA nonservice-connected 
disability pension benefits, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA, and 
afforded opportunity for the Veteran to provide information 
and evidence pertinent to the claim.  

The Veteran submitted additional statements and copies of 
amounts paid for unreimbursed medical expenses and 
prescription drugs.  Subsequently, the claim was 
readjudicated in a January 2009 supplemental statement of the 
case.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed to the Veteran.  
Thus, even if the Board was to presume, for the sake of 
argument, that there is some deficiency insofar as 
preliminary VA notice and development, such would be 
inconsequential and, therefore, at most harmless error.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how 
the defective notice was harmful).

Nonservice-Connected Disability Pension Benefits

A veteran who served on active duty during a period of war, 
as defined in the statute, and is permanently and totally 
disabled from a nonservice-connected disability, not the 
result of willful misconduct, is entitled to receive improved 
(nonservice-connected) VA pension, to be adjusted according 
to the amount of his or her annual income.  38 U.S.C.A. § 
1521.  Paragraph (b) provides the annual rate of pension 
payable to an unmarried veteran with no dependent children.  
This annual rate is then reduced by the amount of the 
veteran's income.

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21- 1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.   
38 C.F.R. § 3.271.  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.38 C.F.R. § 3.273(a).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c).

Certain unreimbursed medical expenses (in excess of five 
percent of the MAPR) may be excluded from countable income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272.

Effective December 1, 2006, the MAPR for an unmarried veteran 
with no dependents was $10,929.00.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I,  
Appendix B.  This is the MAPR in effect at the time VA 
received the Veterans claim.  Five percent of this MAPR is 
$546.00.  

In September 2007, the Veteran filed a claim for disability 
pension benefits.  

Beginning October 1, 2007, the Veteran was entitled to gross 
Civil Service Retirement payments of $848.00 monthly from 
October to December 2007, and $867.00 from January to 
September 2008, totaling $10,374.  

The Veteran also earned income in the amount of $9,741 for 
work as a substitute teacher with a private company in 2007.  
She reported in December 2007 that she received an 85 cent 
raise on September 1, 2007, bringing her hourly wage to $7.50 
(and making her previous wage $6.65).  Given her income from 
this position and the two hourly wages she earned during 
2007, the Veteran worked an average of 24-28 hours per week 
in 2007.  Assuming the Veteran worked only 24 hours per week 
at $7.50 per hour, her additional income for the relevant 
three month time period in 2007 is $2,160.  In June 2008, she 
reported that she worked 29 hours per week at $7.50.  
Therefore, her income for the relevant nine month period in 
2008 is $7,830.  

Combining $10,374 in gross Civil Service Income and $9,990 in 
gross income from the Veteran's part-time position, her total 
countable income for October 2007 to the end of September 
2008, before consideration of recurring allowable medical 
expenses the Veteran's income, totals $20,364.  

With regard to allowable medical expenses, the Veteran paid a 
private health insurance premium of $125.82 monthly from 
October to December 2007, and $134.66 monthly from January 
through September 2008, totaling $1,589 for the relevant 12 
months.  Medicare premiums for the Veteran were $93.50 from 
October through December 2007 and $96.40 from January through 
September 2008, totaling $1,148 for 12 months.  In addition, 
the Veteran reported other medical expenses (for medical 
treatment and prescription drugs) totaling $942.  Adding the 
amount for medical treatment and prescription drugs ($942) to 
private medical insurance and Medicare premiums ($1,589 and 
$1,148, respectively) totals $3,679.  As noted above, the 
Veteran may deduct medical expenses that exceed 5 percent of 
the MAPR, which is $546.  Therefore, the allowable medical 
expenses are $3,679 - $546 or $3,133.  

Even considering the Veteran's unreimbursed medical expenses 
and assuming no increases in income, total countable income 
exceeds the relevant MAPR.  For the period in question, the 
calculation of countable income, $20,364 minus $3,133, 
results in countable income of $17,231, and clearly exceeds 
the MAPR of $10,929.  

During the pendency of her appeal, the Veteran has asserted 
that, although she received income in excess of the MAPR, she 
should be entitled to VA disability pension benefits because 
she only nets a fraction of that amount each month once all 
of her monthly household expenses have been paid.  By law 
countable income is determined by calculating gross income, 
not net income, and only the expenses enumerated in the law 
and regulations can be deducted from reported income.  
Expenses such as heating and cooling bills and grocery bills 
are not included among eligible deductions for the purposes 
of calculating countable income for pension benefits.

Where, as here, the law is dispositive, the matter on appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the claim for nonservice-connected disability pension 
benefits must be denied.  


ORDER

The Veteran does not meet basic income eligibility 
requirements for entitlement to reinstatement of nonservice-
connected disability pension benefits, the appeal is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


